IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-72,769-02




EX PARTE JOHN HENRY NEWELL, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 39,240 IN THE 147TH DISTRICT COURT
FROM TRAVIS COUNTY




           Per curiam.

O RDER

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of robbery by
assault  and sentenced to life imprisonment.  He  did not appeal his conviction. 
            Applicant contends that the parole board’s consideration of his 1969 robbery conviction as
a crime rendering him ineligible for annual parole review under Section 508.141(g) of the
Government Code violates the prohibitions against ex post facto laws. Applicant also contends that
if TDCJ is classifying his offense under the current penal code section,  he is entitled to the range
of punishment applicable to current robbery offenses and should be released since he has served over
twenty years.  The trial court made findings of fact and conclusions of law and recommended that
we deny relief. We agree that Applicant’s claims are without merit and adopt the trial judge’s
findings of fact and conclusions of law with the exception of finding and conclusion #6. Based on
the rest of the trial court’s findings and conclusions and our own review of the record, relief is
denied. 
 
Delivered: December 16, 2009
Do Not Publish